DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5 of U.S. Patent No. US 11,371,644. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claims 19-20 are anticipated by the limitations in Claims 1-2 and 5 of US 11,371,644.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 18, the terms “about 90 degrees” and “about 120 degrees” renders the claim indefinite since the term “about” is a term of degree which is not adequately described in the specification to indicate what the Applicant intends to be covered by the term.  MPEP 2173.05(b) indicates that when terms of degree are used, some guidance must be provided as to what the term of degree covers.  Since the specification does not provide adequate guidance, the limitations are indefinite in the Examiner’s position. 
Claim 19 recites the limitation "the pivotable joint" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang US 2019/0017545 (hereinafter Wang).
Re. Cl. 1, Wang discloses: A display support assembly (Fig. 5-7), comprising: a first rail having a V-shaped profile (one of the 23’s Fig. 7); a second rail having a V-shaped profile (another of the 23’s Fig. 7), the second rail being parallel to the first rail (see Fig. 5-7, the rails 23 extend vertically upward and parallel to one another in the view shown in Fig. 5-6); a slide (11, 13 Fig. 1 and 7) having a display support portion (13, Fig. 1 and 7), the slide having a set of rollers (12, Fig. 1 and 7) in contact with the first rail and the second rail (see Fig. 7); wherein contact between the set of rollers and the first rail and the second rail constrains movement of the slide to a single principal plane of motion, the single principal plane of motion intersecting the first rail and the second rail (see Fig. 1 and 5-7, due to the contact between the rails 23 and rollers 12, the device is only able to move in one plane, e.g. vertically as shown in the view of Fig. 5-6).
Re. Cl. 5, Wang discloses: the slide comprises a body (11, Fig. 1 and 7) and the set of rollers comprises a first pair of rollers at a first end of the body (see Fig. 3, top rollers 12), a second pair of rollers at a second end of the body (see Fig. 3, bottom rollers 12), and a third pair of rollers positioned between the first end and the second end (see Fig. 3, rollers 12 closest to 13).
Re. Cl. 6, Wang discloses: the first rail and the second rail are positioned within a hollow elongated structure (2, Fig. 3) and the slide is movable within the hollow elongated structure parallel to the first rail and the second rail (see Fig. 1 and 5-6).
Re. Cl. 7, Wang discloses: the first rail and the second rail are vertically aligned with each other (see Fig. 7, the tip or end portions of top and bottom 23 are vertically aligned in the view shown).
Re. Cl. 8, Wang discloses: the slide comprises a body having a longitudinal aperture (see Fig. 1, aperture in which the screw extends which attaches 15 to 14).
Re. Cl. 9, Wang discloses: the first rail and the second rail each point radially inward (see Fig. 7, inward towards the center of 2).
Re. Cl. 10, Wang discloses: the first rail and the second rail are each positioned within a support bar (2, Fig. 1 and 5-7), the first rail and the second rail each pointing toward a longitudinal axis of the support bar (see Fig. 7, 23’s point towards the central longitudinal axis of 2).
Re. Cl. 11, Wang discloses: the first rail and the second rail each comprise at least two contact surfaces to contact the set of rollers (see Fig. 7, surfaces contacting the V-shape of 121).
Re. Cl. 12, Wang discloses: the set of rollers comprises a first roller and a second roller (see Fig. 1 and 7), the first roller having an axis of rotation that intersects an axis of rotation of the second roller (see Fig. 7, the axes in which the top and bottom 12s rotate along intersect to the right of 2 as seen in the view of Fig. 7).
Re. Cl. 13, Wang discloses: A display support assembly (Fig. 5-7), comprising: a display support bar (2, Fig. 1); a slide (11, 13 Fig. 1 and 5-7) coupled to the display support bar (see Fig. 7), the slide having a set of rollers (12s, Fig. 1 and 5-7) spaced along a length of the slide (see Fig. 1), the set of rollers configured to constrain movement of the slide to a single principal axis of motion (see Fig. 1 and 5-7, due to the contact between the rails 23 and rollers 12, the device is only able to move in one plane, e.g. vertically as shown in the view of Fig. 5-6), the single principal axis of motion being parallel to a longitudinal axis of the display support bar (see Fig. 1 and 5-7, the principal axis of motion being vertical and parallel to a longitudinal axis extend through the center of 2).
Re. Cl. 14, Wang discloses: a first rail having a V-shaped profile (see 23, Fig. 7), and a second rail having a V-shaped profile (see other 23, Fig. 7), the second rail being parallel to the first rail (see Fig. 5-7, 23s extend vertically and are parallel to one another), the set of rollers contacting the first rail and second rail (see Fig. 7).
Re. Cl. 15, Wang discloses: the first rail and the second rail are positioned within the display support bar (see Fig. 7).
Re. Cl. 16, Wang discloses: the first rail and the second rail are integrally formed with a tubular body of the display support bar (see Fig. 7).
Re. Cl. 18, Wang discloses: the rail comprises a first contact surface and a second contact surface each configured to contact the set of rollers (see lateral contact surfaces of 23 which contact portions of 121 Fig. 7), the first contact surface oriented about 90 degrees or about 120 degrees angularly offset relative to the second contact surface (see Fig. 7, the opposed contact surfaces of 23 which contact 121 are about 90 degrees apart).
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leymann US 4619427 (hereinafter Leymann).
Re. Cl. 19, Leymann discloses: A display support assembly (Fig. 1), comprising: a first stand leg (17, Fig. 1); a first carriage assembly (15, Fig. 1) positioned on the first stand leg (see Fig. 1); a second stand leg (18, Fig. 1); a second carriage assembly (16, Fig. 1) positioned on the second stand leg (see Fig. 1); a display support bar (13, Fig. 1) connected to the first carriage assembly and to the second carriage assembly (see Fig. 1), the display support bar extending from a first vertical position on the first stand leg to a second vertical position on the second stand leg (see Fig. 1); and a display support arm (10, Fig. 1) mounted to the display support bar at a mounting position (see Fig. 1), wherein the mounting position is adjustable relative to the first stand leg in a vertical direction (by using 21, Fig. 1), in a horizontal direction (see Fig. 1, by adjusting 10 along 13), and about a vertical axis of rotation at the pivotable joint (see Fig. 1, about 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Smallwood US 2005/0081737 (hereinafter Smallwood).
Re. Cls. 2-4 and 17, Wang discloses the slide comprises a body (see 11, Fig. 1) and the set of rollers (see Fig. 1, rollers 12) and the set of rollers comprises at least one roller unbiased relative to the body (see 12s, Fig. 1) but does not disclose at least one roller biased into contact with the first rail or the second rail relative to the body (Cl. 2), a biased bar, the biased bar configured to move the at least one roller into contact with the first rail (Cl. 4) or the set of rollers comprises a roller biased into contact with the display support bar (Cl. 17). Smallwood discloses a rail and roller configuration (Fig. 4a) which includes a plurality of rollers (12a, 12b Fig. 4a) and rails (111 and 112, Fig. 4a).  Re. Cls. 2-4 and 17,  Smallwood discloses at disclose at least one roller biased into contact with the first rail or the second rail relative to the body (see Fig. 4a, 12a is biased relative to body 11 whereas 12b’s are not); a biased bar (13, biased by 18 Fig. 4a), the biased bar configured to move the at least one roller into contact with the first rail (see Fig. 4a-c); the set of rollers comprises a roller biased into contact with the  support bar (see Fig. 4a-c, 18 biases 12a into contact with 111).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to at least one roller biased into contact with the rail as disclosed by Smallwood since Smallwood states that such a modification urges the rollers into contact with its respective track portion (Abstract, Lines 15-18).  Such a modification would accommodate any tolerance differences and ensure smooth operation.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leymann in view of Leonard US 2312562 (hereinafter Leonard).
Re. Cl. 20, Leymann disclose the display support arm comprises a first carriage adjuster position at a first end of the display support bar (see 21, Fig. 1) but does not disclose a second carriage adjuster positioned at a second end of the display support bar.  Leonard discloses a vertically adjustable supporting assembly (Fig. 1) which includes a support bar (120, Fig. 4) that has a first carriage adjuster (58, Fig. 4) position at a first end of the display support bar (see Fig. 4, left side of 120) and a second carriage adjuster positioned at a second end of the display support bar (see Fig. 4, 58, right end of 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Leymann device to have carriage adjusters positioned at both ends of the support bar as disclosed by Leonard since Leonard states that such a modification enables the device to be adjusted by either of the controls (Col. 2, Line 54-Col. 3 Line 3).  Such a modification would make it easier for the device to be adjusted.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Picchio US 2008/0121150, Schmidt US 2015/0243194, and Mitton US 3622211 disclose other known support assemblies presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632